DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 7-13, 15-16, 19-21, 23, 25-26, and 29 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation “the element management unit manages the information of elements for each element as a single set, and assigns a unique key value to the element.” It is unclear to which element the phrase “assigns a unique key value to the element” refers. Examiner suggests replacing the phrase at issue with the amended phrase “assigns a unique key value to each element.”
Claim 7 recites the limitation “the text input component management unit sets the auto-complete block generated from each item to have the same unique identification value.” There are insufficient antecedent bases for the phrases “the auto-complete block generated from each item” and “the same unique identification value.” See MPEP § 2173.05(e).
Claims 8-13 are rejected for substantially the same reason indicated above for claim 7, at least due to their dependence on the claim.
Claim 15 recites the limitation “when the idiom word item is selected from the auto-complete list, the text input component management unit replaces the auto-complete keyword by applying the same format as that of other text in the text input component to the idiom word item.” There are insufficient antecedent bases for the phrases “the idiom word item” and “the same format as that of the other text in the text input component.” See MPEP § 2173.05(e). Additionally, the claim recites the limitation “when the element item is selected from the auto-complete list, the text input component management unit replaces the auto-complete keyword by applying a format different from that of the other text in the text input component to the element item.” There is insufficient antecedent basis for the phrase “the other text in the text input component.” See id.
Claim 16 is rejected for substantially the same reason indicated above for claim 15, at least due to its dependence on the claim. Additionally, the claim recites the limitation “wherein the idiom expression management unit receives the idiom word data from a server for drafting a patent document.” There is insufficient antecedent basis for the phrase “the idiom word data.” See id.
Claim 19 recites the limitation “the text input component management unit adds an auto-complete text to the text input component by differently setting whether to delete the autocomplete 20text by one event according to the attribute value.” There is insufficient antecedent basis for the phrase “the attribute value.” See MPEP § 2173.05(e). 
Claim 20 recites the limitation “a requirement review unit configured to review whether the contents of a patent document comply with the description requirements under a patent law.” There is insufficient antecedent basis for the phrase “the input key value.” See MPEP § 2173.05(e). 
Claim 21 is rejected for substantially the same reason indicated above for claim 20, at least due to its dependence on the claim.
Claim 23 recites the limitation “the text input component management unit replaces the auto-complete 5keyword by differently configuring the auto-complete text according to the input key value.” There is insufficient antecedent basis for the phrase “the description requirements under a patent law.” See MPEP § 2173.05(e). 
Claim 25 recites the limitation “wherein the screen configuration unit is provided with the configuration of a screen for drafting a patent document from a server for drafting a patent document having a web server function.” This limitation appears to contain a typographical/grammatical error which renders the meaning of the limitation unclear. 
Claim 26 is rejected for substantially the same reason indicated above for claim 25, at least due to its dependence on the claim.
Claim 29 recites the phrase “by coupled to a device.” This phrase appears to contain a typographical/grammatical error which renders the meaning of the corresponding limitation unclear. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. § 101: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 28-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Claim 28 recites a “computer readable recording medium.” The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). The broadest reasonable interpretation of a claim drawn to a data storage device encompasses non-statutory transitory propagating signals per se. See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (PTAB 2013) (precedential). The specification fails to provide a definition of “computer readable recording medium” that excludes transitory forms of signal transmission. See Specification ¶ 85. Accordingly, the recited “computer readable recording medium” has been interpreted to include nonstatutory subject matter. 

Claim 29 is rejected for substantially the same reason indicated above for claim 28.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-23, and 28-29 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ronai, US 2002/0107896 A1.
	Regarding claim 1, Ronai teaches a device for drafting a patent document, comprising: 
A screen configuration unit configured to configure a screen for drafting a patent document and provides it to a user through an input and output interface. Ronai discloses the use of a word processor. Ronai ¶ 12.
A5AAAAaafasfAn element management unit configured to receive and manage information of elements capable of being included in contents of a patent document from a user through the input and output interface. In Ronai, elements capable of being included in a patent document are managed. Ronai ¶¶ 13-24.
An auto-complete list generation unit configured to generate an auto-complete data set including items generated based on the information of elements managed by 10the element management unit, and extract an item corresponding to a search term from the auto-complete data set to generate an auto-complete list. In Ronai, an auto-complete data set (i.e., “autocomplete list”) may be generated. Ronai ¶¶ 13-16, 21-24. An element corresponding to a search term may be extracted from the auto-complete data set and included in an auto-complete list. Id. ¶ 14 (“if there is more than one part in the autocomplete list starting with ‘cath’ than all of the possibilities may appear in a window or bubble”).
A text input component management unit configured to manage a text input component to which the user is able to input text, extract, as an auto-complete keyword, some of the text input to the text input component, transmit the extracted text as the 15search term to the auto-complete list generation unit, display, on a screen, the auto-complete list provided from the auto-complete list generation unit, replace, when the user selects any one item included in the auto-complete list, the auto-complete keyword with the selected item, and output the auto-complete keyword to the text input component. In Ronai, input text may be used as a search term. Ronai ¶ 14. An element selected from the corresponding auto-complete list may replace the input text. Id.
Regarding claim 3, which depends on claim 1, Ronai teaches: wherein the information of elements managed by the element management unit includes a name of an element and an identification 10number of the element; the items in the auto-complete list include a name of the element and an identification number of the element according to a preset format; and the text input element management unit replaces the auto-complete keyword with an item in which the name of the element and the identification 15number of the element are included. Ronai ¶ 14.
Regarding claim 5, which depends on claim 1, Ronai teaches: when a keyboard event for inputting text occurs in the text input component, the text input component management unit extracts the location of a cursor where the event occurred and then extracts text around the extracted location of the cursor according to a preset condition to set it as 5the auto-complete keyword; and when a keyboard event occurs among continuous strings included in the text input component, the text input component management unit replaces the auto- completion keyword with an item selected from the auto-complete list while maintaining other contents present in the text input component without any change. Ronai ¶ 14.
Regarding claim 6, which depends on claim 5, Ronai teaches wherein the text input component management unit locates a cursor immediately after an auto-complete text input by replacing the auto- complete keyword. Ronai ¶ 14.
15 Regarding claim 7, which depends on claim 1, Ronai teaches wherein the text input component management unit adds an item to be replaced as one automatic completion block in the text input component; and the text input component management unit sets the auto-complete block generated from each item to have the same unique identification value. Ronai ¶¶ 13-24.
Regarding claim 8, which depends on claim 7, Ronai teaches wherein the auto-complete block added by the text input component management unit has a text format distinguished from other text in the text input component. Ronai ¶¶ 13-24.
5 Regarding claim 9, which depends on claim 7, Ronai teaches wherein the text input component management unit adds the auto-complete block to the text input component by assigning an attribute that is incapable of being edited to the auto-complete block. Ronai ¶¶ 13-24.
Regarding claim 10, which depends on claim 7, Ronai teaches wherein the text input component management unit 10detects a delete event for the auto-complete block occurred in the text input component; and when the delete event is detected, the text input component management unit deletes the auto-complete block corresponding to the delete event at once. Ronai ¶¶ 13-24.
15 Regarding claim 11, which depends on claim 7, Ronai teaches wherein the screen configuration unit provides an element management screen for allowing the user to manage the elements; and when information of a specific element is changed through the element management screen, the text input component management unit updates the auto- complete text of the auto-complete block having the unique identification value 20corresponding to the specific element, at once. Ronai ¶¶ 13-24.
Regarding claim 12, which depends on claim 7, Ronai teaches wherein the screen configuration unit provides an element management screen for allowing the user to manage the elements; the auto-complete block has a format distinguished from other text in the text input component; and 5when an element managed by the element management unit is deleted through the element management screen, the text input component management unit changes the format of the auto-complete block corresponding to the deleted element to the same format as that of the other text. Ronai ¶¶ 13-24.
10 Regarding claim 13, which depends on claim 7, Ronai teaches wherein the screen configuration unit provides an element management screen for allowing the user to manage the elements; when a new element is added through the element management screen, the text input component management unit replaces a string corresponding to the added element among text in the text input component with an auto-complete block. Ronai ¶¶ 13-24.
Regarding claim 14, which depends on claim 1, Ronai teaches wherein the screen configuration unit provides an element management screen for allowing the user to manage the elements; when an element is added, changed, or deleted by the element management screen, the auto-complete list generation unit updates the auto-complete data set to 20correspond to information of the changed element. In Ronai, when an element is added the auto-complete data set is updated accordingly. Ronai ¶¶ 13, 24.
Regarding claim 15, which depends on claim 1, Ronai teaches: an idiomatic expression management unit configured to manage idiomatic expressions repeatedly used in drafting the patent document; the auto-complete list generation unit generates the auto-complete data set 5with element items managed by the element management unit and idiom word items managed by the idiom expression management unit; when the element item is selected from the auto-complete list, the text input component management unit replaces the auto-complete keyword by applying a format different from that of the other text in the text input component to the 10element item; and when the idiom word item is selected from the auto-complete list, the text input component management unit replaces the auto-complete keyword by applying the same format as that of other text in the text input component to the idiom word item. Ronai ¶¶ 18, 36.
Regarding claim 16, which depends on claim 15, Ronai teaches wherein the idiom expression management unit receives the idiom word data from a server for drafting a patent document, that is provided to communicate with the device for drafting a patent document and stores idiom word data, and provides the idiom word data to the auto- complete list 20generation unit; and 253the auto-complete list generation unit generates the idiom word item based on the idiom word data provided from the idiomatic expression management unit. Ronai ¶¶ 18, 36.
Regarding claim 17, which depends on claim 1, Ronai teaches wherein an item included in the auto-complete list 5generated by the auto-complete list generation unit has an attribute value; and the text input component management unit sets a format differently according to the attribute value and adds it to the text input component. In Ronai, an item with a number attribute may be added with a boldface format. Ronai ¶ 14.
Regarding claim 18, which depends on claim 1, Ronai teaches wherein an item included in the auto-complete list 10generated by the auto-complete list generation unit has an attribute value; and the text input component management unit differently sets whether to allow not to be edited according to the attribute value and adds it to the text input component. Ronai ¶ 14.
15 Regarding claim 19, which depends on claim 1, Ronai teaches wherein items included in the auto-complete list generated by the auto-complete list generation unit have one or more attribute values; and the text input component management unit adds an auto-complete text to the text input component by differently setting whether to delete the autocomplete 20text by one event according to the attribute value. Ronai ¶ 14.
Regarding claim 20, which depends on claim 1, Ronai teaches wherein the selection of an item in the auto-complete list provided by the text input component management unit is performed by one key input or a key input combination through the input and output interface; and the text input component management unit replaces the auto-complete 5keyword by differently configuring the auto-complete text according to the input key value. Ronai ¶¶ 14, 17.
Regarding claim 21, which depends on claim 20, Ronai teaches wherein the text input component management unit configures the auto-complete text by differently setting whether a first character is 10an upper case, whether a singular or plural expression is used, and whether an identification number is included according to the key input. Ronai ¶¶ 14, 17.
Regarding claim 22, which depends on claim 1, Ronai teaches wherein the text input component management unit extracts the auto-complete keyword only when a character is input subsequent to a 15preset trigger character in the text input component. In Ronai, a numeral may act as a preset trigger character. Ronai ¶ 17.
Regarding claim 23, which depends on claim 1, Ronai teaches: 
A requirement review unit configured to review whether the contents of a patent document comply with the description requirements under a patent law. Ronai ¶¶ 31-34.
T255The requirement review unit determines whether an antecedent has been properly used in front of the auto-complete keyword to be replaced by the text input component management unit; and the text input component management unit adds the antecedent, deletes the 5antecedent or displays a result of an antecedent review when the selected item is replaced according to the determination result of the requirement review unit. Ronai ¶¶ 30-31.
Claims 28 and 29, which depend on claim 27, are drawn to instructions stored in media that implement the method recited in claim 1. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejection of the corresponding claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Ronai, US 2002/0107896 A1, in view of Lipsey, US 2011/0035364 A1.
Regarding claim 2, which depends on claim 1, Ronai teaches: 
Wherein the information of elements managed by the element management unit includes one or more of a name of an element, an identification number of the element, a translation of the element, whether the element is used, and the number of times that the element is used. In Ronai, at least a name of an element and an identification number of the element are managed. Ronai ¶¶ 13-24.
Ronai does not explicitly disclose, but Lipsey teaches the element management unit manages the information of elements for each element as a single set, and assigns a unique key value to the element. Lipsey fig. 6, ¶¶ 87-93.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Ronai’s process of managing elements with Lipsey’s process of assigning a unique key value to each managed element. Such a modification would facilitate modifications to an element’s name and identification number without introducing errors. See Lipsey ¶¶ 87-88, 93.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Ronai, US 2002/0107896 A1, in view of Kahn, US 2009/0210828 A1.
Regarding claim 4, which depends on claim 3, Ronai does not explicitly disclose wherein the text input element management unit sorts and displays the items in the auto-complete list in ascending order based on the identification number. However, the presentation of items in a list according to a logical order would be commonly understood to one of ordinary skill in the art. For example, Kahn illustrates sorting and displaying elements in an ascending order based on an associated identification number. Kahn fig. 21b.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Ronai’s displaying an auto-complete list with Kahn’s presentation of a list of elements sorted in an ascending order based on associated identification numbers. Such a modification would allow a user to more readily select a desired element from the list.

Claims 24-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Ronai, US 2002/0107896 A1, in view of Official Notice.
Regarding claim 24, which depends on claim 1, Ronai does not explicitly disclose, but Official Notice is taken of, wherein the input and output interface includes a microphone; 10the text input component management unit converts voice data collected through the microphone into text data and inputs it into the text input component.
when an item corresponding to the auto-complete list is present in the contents of converted text, the text input component management unit changes the text into a 15corresponding auto-complete block and outputs it to the text input component. Ronai ¶ 14. 
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Ronai’s inputting of text data to draft a patent application with Official Notice’s use of a microphone to input voice data and conversion of the voice data to text data. Such a modification would aid in accessibility. 
Regarding claim 25, which depends on claim 1, Ronai does not explicitly disclose, but Official Notice is taken of, wherein the screen configuration unit is provided with the configuration of a screen for drafting a patent document from a server for drafting a patent document having a web server function; 256the screen for drafting a patent document implemented through the screen configuration unit is output to a user by an application capable of web browsing; and the text input component is a UI provided to a user through the application 5and is a form component of HTML or a tag that allows data to be entered.  
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Ronai’s use of a native software application to draft a patent application with Official Notice’s use of web technologies to draft a patent application. Such a modification would eliminate compatibility issues and ease management of the software.
Regarding claim 26, which depends on claim 25, Ronai does not explicitly disclose, but Official Notice is taken of, wherein the element information managed by the element management unit and data entered through the text input component are stored in a web DB; and 10none of the element information and data entered through the text input component stored in the web DB is transmitted to the server for drafting a patent document through a network.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Ronai’s use of a native software application to draft a patent application with Official Notice’s use of web technologies to draft a patent application. Such a modification would eliminate compatibility issues and ease management of the software.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144